Citation Nr: 0912346	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-15 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When the case was before the Board November 2007, the Board 
decided the appeal for the issue on the title page.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2008, the 
Court issued an order that granted the Secretary's Motion for 
Remand, and remanded the matter to the Board for action in 
compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the April 2008 Secretary's Motion for 
Remand, further development is necessary in this case.  
Specifically, the Motion notes that the VA examiner Dr. M., 
who conducted the October 4, 2006 examination and provided an 
addendum in November 2007, did not provide an adequate 
rationale for the opinion that the veteran's prostatitis is 
less likely the cause of his current urinary complaints 
including incontinence, low flow, and dysuria, and more 
likely related to an enlarged prostate.  Therefore, a request 
that Dr. M. provide an explanation regarding the bases of his 
opinion should be made.  If Dr. M is unavailable, a new 
examination should be scheduled and an opinion should be 
provided by the new examiner.  

If a medical examination is determined to be necessary in the 
instant case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

Additionally, the Board notes that in August 2007 VA notified 
the veteran that the Veterans Law Judge before whom he had 
testified in November 2004 was no longer employed by the 
Board.  Although in a September 2007 statement the veteran 
declined an additional opportunity to testify before a 
different judge, he has since submitted a July 2008 statement 
in which he states that he now wants to appear at a hearing 
before a Veterans Law Judge at his local RO.  Therefore, a 
Travel Board hearing should be scheduled.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  In the present appeal, the veteran was not provided 
with notice which fully complies with the Court's declaration 
in Vazquez.  Thus, corrective notice can be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which notifies the veteran 
that to substantiate a claim for a higher 
rating, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).


2.  Return the claims folder, to include a 
copy of this remand, to the examiner who 
conducted the October 4, 2006 VA 
examination, and request that the examiner 
provide a discussion of the reasons and 
bases for his previously stated opinions 
that the veteran's current genitourinary 
symptoms are not likely related to 
prostatitis and more likely related to an 
enlarged prostate.  If a new examination 
is deemed necessary by the examiner to 
provide the requested information, then 
one should be authorized.

If that examiner is not available, the 
veteran should be provided a new VA 
examination by a physician to include 
claims file review.  All indicated tests 
should be conducted and the results 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion regarding whether the veteran's 
prostatitis results in voiding 
dysfunction, and/or urinary frequency, 
and/or obstructed voiding, and/or urinary 
tract infection.  As to each 
classification, the examiner should 
specify the severity thereof.  The 
examiner should indicate whether any of 
the veteran's genitourinary symptoms are 
caused by prostatitis or by any other 
genitourinary diagnosis, such as benign 
prostatic hypertrophy.  A complete 
rationale is required for all opinions 
provided. 

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued.  

4.  Schedule the veteran for a Travel Board 
hearing in accordance with his request. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

